* Parent's mental anguish as element of damages at common law for personal tort to minor child, see annotation in 7 L.R.A. (N.S.) 518; 23 A.L.R. 361; 44 A.L.R. 428; 8 R.C.L. 516; 2 R.C.L. Supp. 623; 5 R.C.L. Supp. 474; 6 R.C.L. Supp. 515.
It appears from the declaration filed by the plaintiff that her minor son was negligently run over by a street car belonging to the defendant, and received serious injuries which necessitated the amputation of his leg. The declaration avers that plaintiff witnessed the accident and as a result thereof was frightened and shocked to such an extent that permanent physical injuries to her have followed.
A demurrer was filed which challenged the legal sufficiency of this declaration. The demurrer was sustained and the plaintiff has appealed to this court.
The judgment below must be affirmed. In Memphis Street RailwayCo. v. Bernstein, 137 Tenn. 637, this court held that damages might be recovered for physical pain and suffering resulting from fright. That, however, *Page 613 
was a case in which the defendant had breached a legal duty that it owed to the plaintiff — a case in which defendant had inflicted a direct personal injury upon the plaintiff.
We are not aware of any considered decision which holds that there can be a recovery for fright or shock because of danger to another, or injuries upon another in the presence of the plaintiff, even though the person imperiled or injured was near and dear to the plaintiff.
In other words, to justify a recovery in tort there must be a wrong done to the person or property of the plaintiff. Warehouse Cold Storage Co. v. Anderson, 141 Tenn. 296; Williams v.Nashville, 106 Tenn. 533. When the defendant endangered and injured the son of the plaintiff it committed no trespass upon the person of the plaintiff, and the plaintiff has no standing to maintain an action for personal injuries. It is true a parent has a property interest in the welfare of the child by reason of the parent's liability for the care of the child, and the parent's right to the earnings of the child. A trespass upon this property right, however, is not to be redressed in this action and no such relief is herein sought.
In Memphis Street Railway Co. v. Bernstein, supra, the plaintiff was directly threatened and imperiled by the defendant, and that case is no authority here. A review of the cases is not considered necessary, since we find no conflict of decision, and the cases relied on by the plaintiff here do not support her contention.
The judgment below is affirmed. *Page 614